In an action to recover damages for personal injuries and for loss of services and for medical expenses, the appeal is from a judgment entered on a jury verdict in favor of respondents. Judgment reversed and a new trial granted, with costs to abide the event. In our opinion the verdict is against the weight of the credible evidence both as to the issue of negligence and as to the issue of contributory negligence. Wenzel, Beldoek, and Ughetta, JJ., concur; Nolan, P. J., and Hallinan, J., dissent and vote to affirm.